Per Curiam.
Defendant was charged with possession of a "Billy, to-wit: a billy club”. MCL 750.224; MSA 28.421. The circuit court granted defendant’s motion to quash and plaintiff appeals as of right.
The facts indicate that defendant was stopped for a routine traffic violation when a police officer standing beside defendant’s vehicle observed an instrument located behind the passenger seat. The officer concluded that the instrument was a "nightstick” or "billy club” and arrested defendant for possession thereof.
At the conclusion of the preliminary examination, the district court concluded that the instrument taken from defendant’s vehicle had all the characteristics of the "classic billy”, which was a common instrument possessed by police officers many years ago. Probable cause was therefore found to bind defendant over for trial. We are now asked to determine whether the instrument seized is a "billy” within the meaning of the statute.
MCL 750.224; MSA 28.421 states in pertinent part:
"A person who shall manufacture, sell, offer for sale, or possess a machine gun or firearm which shoots or is designed to shoot automatically more than 1 shot without manual reloading, by a single function of the trigger, a muffler, silencer, or device for deadening or muffling the sound of a discharged firearm, a bomb or bomb shell, blackjack, slung shot, billy, metallic knuckles, sand club, sand bag, bludgeon or gas ejecting device, *156weapon, cartridge, container, or contrivance designed or equipped for or capable of ejecting gas which will either temporarily or permanently disable, incapacitate, injure or harm a person with whom it comes in contact, shall be guilty of a felony, and shall be imprisoned for not more than 5 years, or be fined not more than $2,500.00, or both.”
While the term "billy” is not defined under Michigan law we wish to emphasize that the statute is very specific and lists the items which are illegal to possess. Also, where the Legislature lists items in a statute, it is the general rule that express mention of one thing implies the exclusion of other similar things. Stowers v Wolodzko, 386 Mich 119, 133; 191 NW2d 355 (1971).
In the instant case, the arresting officer used the words "nightstick”, "military dress stick”, "billy club” and "billy” interchangeably. Additionally, he admitted that the instrument possessed by defendant was similar to nightsticks he had seen at police equipment stores that were more for dress or parade purposes. Defendant’s expert defined "billy club” as possessing certain distinguishing characteristics and being not longer than 15 inches. He also testified that "nightstick”, "police baton” and "billy club” referred to different instruments depending upon their characteristics, especially length. We find support for the distinguishing characteristic in length in Black’s Law Dictionary (4th ed), p 213, which defines "billy” as a small bludgeon that may be carried in the pocket.
While we do not say that 15 inches is the magic length in determining whether or not an instrument is a "billy” we do conclude that the instrument seized from defendant’s vehicle, which was approximately 24 inches long, was not a "billy” *157within the meaning of the statute and, therefore, the circuit court did not err in granting defendant’s motion to quash.
Affirmed.